Citation Nr: 1761051	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for sciatic nerve damage with foot drop due to right hip arthroplasty. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1969 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A copy of the hearing transcript has been associated with the record.  
FINDING OF FACT

The preponderance of the evidence shows that the Veteran's sciatic nerve damage with foot drop resulting from right hip arthroplasty is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or due to an event not reasonably foreseeable. 

CONCLUSION OF LAW

The criteria have not been met for entitlement to VA compensation pursuant to 38 U.S.C. § 1151 for sciatic nerve damage with foot drop due to right hip arthroplasty.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.361, 17.32 
(2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Regarding VA's duty to assist, required notice was provided by letter in January 2013.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices. See Shinseki v. Sanders, 129 U.S. 1696 (2009). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished. VA treatment records have been obtained. Additionally, the Veteran testified before the Board in a June 2017 hearing. A VA medical opinion was provided which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As VA's duties to notify and assist have been fulfilled, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 
§1151 Claim

The Veteran contends that he is entitled to compensation under the provisions of 38 U.S.C. § 1151 for sciatic nerve damage with right foot drop due to right hip arthroplasty.  Specifically, he states that he expected the chief orthopedic surgeon to perform his hip arthroplasty, but later found that an intern had performed it under the chief surgeon's supervision.  He avers that the intern lacked the proper skill to perform the procedure and that the supervision was inadequate.  He also maintains that the staff rushed him through signing the informed consent paperwork prior to the surgery and that he was not properly explained the risks involved until the procedure was over.  See November 2016 Statement in Support of Claim.  

Compensation under 38 U.S.C. § 1151 (2012) is awarded for a qualifying additional disability caused by improper VA treatment. A disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable. 38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).

In Viegas v. Shinseki, the United States Court of Appeals for the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation. First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct." 38 U.S.C. 
 § 1151(a) (2012).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable." See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); § 1151(a)(1)(A), (a)(1)(B) (2012). Thus, section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

In determining whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered. 38 C.F.R. § 3.361 (b) (2017). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation. 38 C.F.R. § 3.361 (c) (1) (2017). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2) (2017). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2017). Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361 (d) (1) (2017). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2) (2017).

Unfortunately, while complications from the Veteran's right hip arthroplasty resulted in the additional disability of sciatic nerve damage with foot drop, the Veteran's additional disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; and it was not the result of an event not reasonably foreseeable, to include as a result of failure to provide informed consent. Accordingly, his claim for benefits under 38 U.S.C. § 1151 must be denied.

The Veteran underwent right hip arthroplasty on September 12, 2011.  Prior to the surgery, on August 30, 2011, the Veteran went in for his preoperative physical and was provided informed consent paperwork which detailed the procedure and its risks and benefits.  The consent paperwork noted the practitioner obtaining consent (Dr. D.M.), the supervising practitioner (Dr. R.F.-the chief of surgery), and the practitioner (s) performing or supervising the treatment/procedure (Dr. R.F., Dr. J.W., Dr. R.M.).  The Veteran signed the informed consent paperwork on that date.  See August 2011 Procedure Consent. 

On the day of the procedure, the Veteran was explained the risks and benefits of a pre-operative femoral nerve block for acute post-operative pain. See September 2011 Anesthesiology Note. 

The operation report fully details the Veteran's right hip arthroscopy.  No abnormalities are noted.  It indicates that the attending surgeon was Dr. R.F. and the body of the report indicates that he was present for the entire case.  See September 2011 Operation Report. 

Within days of the procedure, the Veteran experienced weakness and reduced sensation in his right foot. See September 15, 2011 Anesthesiology Note. Later electromyography testing revealed evidence of severe right sciatic mononeuropathy without any evidence of nerve conduction across the lesion.  See October 2011 Electrodiagnostic Report. 

A VA medical examiner reviewed the Veteran's VA treatment records and provided an opinion in conjunction with his §1151 claim.  She noted that the Veteran had the total right hip replacement (hip arthroplasty) in September 2011 and signed the consent for the procedure.  She discussed that the Veteran reported numbness in the right foot and absent mobility following surgery and that he had been provided a femoral nerve block as part of the surgery.  The examiner noted that in October 2011 electromyography conduction testing revealed right sciatic mononeuropathy with L5-S1 radiculopathy.  She ultimately found that the Veteran's right sciatic nerve mononeuropathy was not caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  She reasoned that medical literature shows that sciatic nerve neuropathy can occur as a complication of hip replacement surgery.  She again noted that the Veteran signed consent for the procedure that included its risks and benefits.  See July 2013 VA Opinion.  

The first requirement of a § 1151 claim is met in that the Veteran has an additional qualifying disability that is not the result of his own willful misconduct.  Within two days of surgery, while in recovery, the Veteran reported numbness and reduced sensation and was later diagnosed with right sciatic mononeuropathy.  The second requirement is also met in that the additional disability was the result of surgical treatment by VA in a VA facility.  

The issue before the Board is whether the "proximate cause" of the Veteran's additional disability is "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."

As an initial matter, the Board finds that informed consent was obtained on August 30, 2011, including consent regarding the role of the physicians listed on the form.  Dr. R.F. is specifically listed as the practitioner performing or supervising the procedure and the operation report notes that he was present for its duration.  

The Board also notes the arguments of the Veteran (and his representative) that the standard of care for the Veteran's procedure was not met. The evidence indicates that the Veteran's additional disability was a result of his right hip arthroplasty; however, the Veteran has offered no medical evidence that treatment below the appropriate standard of care was provided and the Board finds that analysis of this procedure is beyond the scope of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Board finds the statements of the VA examiner to be of greater probative value than the lay statements of the Veteran and his representative regarding whether the appropriate standard of care was provided by the operating physician and/or the supervising physician.  The VA examiner evidenced a thorough review of the Veteran's medical records and her conclusion was supported by clear rationale, including reference to medical literature regarding possible complications of arthroplasties to include sciatic nerve neuropathy. 

Finally, the complications of the Veteran's surgery cannot be determined to be not reasonably foreseeable as the VA examiner noted that neuropathy is a known possible complication of arthroplasties.  While very unfortunate, the complication from the Veteran's surgery was reasonably foreseeable.  See 38 C.F.R. § 3.361 (d) (2) (2017). There is no contrary medical opinion on this issue of record.  In making this determination regarding the foreseeability of the Veteran's operative and post-operative complications, the Board finds that the Veteran's complication from his September 2011 arthroplasty was the type of risk that a "reasonable health care provider" would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2017).  Accordingly, the Board finds that a "reasonable health care provider," not merely the Veteran's health care provider, would have disclosed these risks. See Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

The Board is sympathetic to the Veteran's unfortunate disability that resulted as the result of VA treatment.  However, in light of the above, the Board finds that the criteria for entitlement to compensation pursuant to 38 U.S.C. § 1151 (2012) for any claimed additional disability caused by his surgical treatment at the Cincinnati VAMC on September 12, 2011 have not been met, and the claim must be denied. Because the preponderance of the evidence is against the § 1151 claim, the benefit of the doubt doctrine is not for application. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).






ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for sciatic nerve damage with foot drop due to right hip arthroplasty is denied. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


